Citation Nr: 0306461	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  94-40 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a right knee injury, other than arthritis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
November 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions.  The Board remanded the case 
in February 1997 and March 1999, and it has now returned for 
further adjudication.

Since the RO last issued a supplemental statement of the case 
(in April 2002), additional medical records and other 
documents have been associated with the claims file.  Some of 
these documents are duplicative of those previously reviewed 
by the RO, while others have not previously been submitted.  
In any case, the claims file need not be returned to the RO, 
as 38 C.F.R. § 20.1304 has been amended to no longer require 
consideration and issuance of a supplemental statement of the 
case by the agency of original jurisdiction of pertinent 
evidence submitted by an appellant without waiver of this 
procedural right.  66 Fed. Reg. 3099 (Jan. 23, 2002).  This 
amendment applies to appeals pending on February 22, 2002, 
whether at the Board, the United States Court of Appeals for 
Veterans Claims (CAVC), or the United States Court of Appeals 
for the Federal Circuit.  66 Fed. Reg. 3099, 3100 (Jan. 23, 
2002).

The veteran testified concerning his claims in Washington, 
D.C., before Veterans Law Judge Mary Gallagher in November 
1996 and before Veterans Law Judge Constance Tobias in 
December 2002.  Because the veteran testified before two 
veterans law judges, and because these judges must 
participate in making the final determination of the claims, 
this decision of the Board is assigned to a panel of not less 
than three veterans law judges.  38 U.S.C.A. §§ 7102(a), 
7107(c) (2002).

In March 2000, the veteran appointed The American Legion as 
his representative.  However, in a December 2002 letter, he 
clearly indicated that he no longer wished to be represented 
by this service organization.  The Board accepts the December 
2002 letter as the veteran's revocation of his 
representative's authority to act, in accordance with 38 
C.F.R. § 20.607 (2002).


The issues of entitlement to an increased rating for post-
operative residuals of a right knee injury, other than 
arthritis, currently evaluated as 30 percent disabling, and 
entitlement to an increased rating for arthritis of the right 
knee, currently evaluated as 10 percent disabling, are 
discussed in the decision below.  The veteran's claims 
concerning an initial rating in excess of 40 percent for a 
low back disability, and an effective date earlier than April 
13, 1999, for the assignment of an initial rating of 40 
percent for a low back disability, are referenced in the 
Remand section below.


FINDINGS OF FACT

1.  The veteran's post-operative residuals of a right knee 
injury include instability and degenerative arthritis, and 
are manifested by extension to 0 degrees and flexion to no 
worse than 70 degrees, with subjective complaints of pain and 
discomfort on motion.

2.  There is no evidence of right knee ankylosis.

3.  The veteran has not been hospitalized for his right knee 
disability during the course of this appeal, nor has the 
condition itself markedly interfered with employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
post-operative residuals of a right knee injury, other than 
arthritis, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.31, 4.40, 
4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5256, 5257, 
5260, 5261 (2002); VAOPGCPREC 9-98 (August 14, 1998).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.14, 4.31, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5260, 5261 (2002); VAOPGCPREC 23-97 
(July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2002).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2002).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2002). 

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2002).  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).


Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40 
(2002). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2002). 

Throughout this appeal, the veteran has reported numerous 
symptoms related to his right knee.  These subjective 
symptoms are documented in an October 1992 written statement, 
a February 1993 VA examination report, a March 1993 written 
statement, letters dated in October 1995 and October 1997 
from private physicians, a January 1998 examination report, a 
March 1999 letter from a private physician, September 2000 VA 
examination reports, a March 2001 private treatment record, a 
September 2001 letter from a VA physician, an August 1993 
local hearing transcript, and November 1996 and December 2002 
Board hearing transcripts.  These reported symptoms are also 
generally confirmed by lay statements (from two of the 
veteran's friends), submitted in March 1993.  

The veteran has reported that his unstable right knee will 
suddenly buckle without warning, causing hard falls once a 
week (or as often as four times a week); that sometimes his 
stumbling causes people to mistakenly think he is drunk; that 
he cannot stand or walk extensively without developing a 15 
cc. or 30 cc. fluid buildup in his knee; that he cannot 
perform deep knee bends; that he experiences "charley 
horse" muscle cramps which sometimes interfere with sleep; 
that the medial and lateral sides of the knee (as well as 
underneath the knee cap) hurt, especially at the end of the 
day; that his knee is constantly stiff (although it never 
really locks up); that if he attempts to get down on his 
knees, he feels a sharp, shooting pain; that while he does 
not use crutches, he finds a brace and cane necessary, along 
with daily use of a TENS unit; that he was no longer able to 
bowl or golf due to his knee symptoms; and that he takes pain 
medication daily, wraps an ace bandage around the knee 
(although not every day), takes hot baths, and uses 
elevation, ice packs, and/or massage when his knee is tender 
and swollen. 

The objective evidence concerning the veteran's right knee is 
found in the many examination and treatment reports in the 
claims file.  At a February 1993 VA examination, there was no 
swelling, deformity, or changes in the temperature of the 
skin of the knee.  The veteran walked on tiptoes with 
difficulty, and walked on the heel fairly well.  Ambulation 
was normal but slow and protective.  The tandem test was 
normal and he climbed steps, although with difficulty.  He 
could not kneel on either knee.  The Lachman test at 20 
degrees of flexion was negative.  The anterior drawer test at 
90 degrees of flexion was negative, as was the posterior 
drawer test.  The McMurray test was doubtful and there was no 
crepitus heard or felt.  Flexion was from 0 to 70 degrees, 
extension was from 70 degrees to 0 degrees (which the 
examiner noted to be full extension).  An x-ray of the right 
knee showed removal of the middle third lateral and medial 
meniscus.  A small portion of the remaining medial and 
lateral meniscus appeared unremarkable.  The anterior and 
posterior cruciate ligaments were intact.  The bone marrow 
exhibited normal signal.  


In an October 1995 letter, a private physician noted that the 
veteran presented with definite degenerative changes and 
collateral laxity in the medial and lateral compartments of 
the right knee, as well as some AP laxity and posterolateral 
rotational instability.  The veteran was prescribed an 
Orthotech Protector for the right knee.   

During an October 1997 private examination, his knee reflexes 
were completely normal and he could walk on his heels and 
toes with minimal difficulty.  His straight leg raising was 
normal to 90 degrees in the sitting position, and there was 
some laxity in the medial collateral ligament noted.  

The veteran displayed fairly significant pain behaviors 
throughout a January 1998 examination for VA purposes.  His 
complaints were global, very poorly localized, and non-
specific.  He described a constant, "stabbing, like a hot 
poker" type pain in his right knee.  The examiner noted that 
the veteran's elaborate, flamboyant description of pain was 
generally associated with subjective, non-organic pain 
behavior.  The veteran was wearing a stabilization brace on 
the right knee and moved very, very slowly.  A great deal of 
moaning and groaning was associated with every movement of 
every body part.  

He moved his knees so slowly during the examination, the 
examiner literally had to take the knee actively and move it 
for him to test "active" flexion and extension, which 
ranged from 150 degrees to 0 degrees.  Strength was normal 
and there was no crepitation, redness, or swelling.  The 
veteran complained of tenderness over the infrapatellar 
tendon, but when he was distracted and talking about 
something else, pressure over the infrapetellar area did not 
seem to elicit complaints of pain.  McMurray and Bachmann's 
tests were negative.  There was no intra-articular effusion.  
Straight leg raising was negative.  Reflexes at the knee were 
2/5.  Circumference of the right calf measured 3/4 of an inch 
smaller than the left calf.  In summary, examination of the 
right knee was noted to be completely within normal limits.  
The examiner further noted that the veteran's manner of 
movement and behavior could not be associated with any type 
of knee physical injury.  The examiner's impression was that 
the veteran's type of movement was quite typical of a 
pathologic, subjective, functional pain behavior, and that 
while it have been aggravated by legitimate, physical or 
physiological complaints, it seemed predominantly non-
physiologic.  

At a September 2000 VA examination, the veteran had extension 
to 10 degrees and flexion to 110 degrees, with some 
discomfort but not pain.  While there was slight anterior 
slippage of the knee, there was no crepitance.  At another 
September 2000 VA examination, the veteran had mild general 
weakness in his legs (4/5 weakness in all muscle groups of 
the lower limbs).   

The veteran sought private outpatient treatment in March 2001 
for recent  and increasing episodes of pain, swelling, and 
buckling of his right knee.  On examination, he had a 
positive "catch" in the posteromedial joint line with 
McMurray testing, and some tenderness was noted in the medial 
and lateral joint compartments.  There was also slight laxity 
in ACL testing.  Arthroscopic surgery with debridement of the 
right knee was recommended.   

In a September 2001 letter, a VA physician asserted, in 
pertinent part, that he had never observed the type of 
subjective, exaggerated displays of pain by the veteran that 
were described in the January 1998 examination report.  The 
VA physician also questioned the value (during the January 
1998 examination) of the physician moving the veteran's knee 
himself, as this was measuring passive (rather than active) 
range of motion, making the given measurements meaningless.  
It was also noted that since the veteran had undergone both 
medial and lateral meniscectomies, concluding that the 
McMurray's test was negative was similarly meaningless.  
Finally, it was noted that although the veteran may not have 
knee effusion during the January 1998 examination, this 
symptom came and went with chronic degenerative arthritis.  
According to this VA physician, one would not necessarily 
expect to see an effusion unless there was a significant 
recent injury.  

The veteran has been assigned a 30 percent rating for severe 
lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002); see also VAOPGCPREC 9-98 (Aug. 14, 1998) (if a 
claimant has a disability rating under Diagnostic Code 5003 
for arthritis of the knee, and there is evidence of 
instability, a separate rating is available under Diagnostic 
Code 5257).  Although this is the maximum available rating 
under this rating criteria, the Board has considered other 
diagnostic criteria relating to the knee which might provide 
a higher rating.

The veteran's right knee is not ankylosed, so a rating under 
Diagnostic Code 5256 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2002).  

A private physician (in a March 1999 letter) opined that the 
veteran's residuals of meniscectomies were casually related 
to subsequent degenerative arthritis of the right knee.  This 
opinion was essentially echoed by a VA physician in a 
reported dated in August 1999.  By a December 2000 rating 
decision, the RO assigned a separate 10 percent rating for 
degenerative arthritis of the right knee, in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  

Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  Under 
Diagnostic Code 5003, when limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  For the purpose of rating 
disability from arthritis, multiple involvement of the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45(f) (2002). 

VA's Office of the General Counsel has provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).


The question now is whether the veteran is entitled to a 
rating of 10 percent - or more - for the limitation of motion 
of his right knee.  Normal knee extension is to 0 degrees.  
Normal knee flexion is to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2002).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002), flexion 
is rated as noncompensable when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, or 30 percent when limited to 15 degrees.  The 
objective medical evidence reflects that the veteran's right 
knee flexion has ranged from 150 degrees at best to 70 
degrees at worst.  Given this ability to flex his knee, even 
a compensable rating under Diagnostic Code 5260 is clearly 
not warranted.    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002), 
extension is rated as noncompensable when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  The objective medical 
evidence in this case reflects that the veteran has routinely 
displayed extension to 0 degrees.  The most severe display of 
limitation of extension was at the September 2000 VA 
examination, when he extended to 10 degrees.  Given this 
ability to extend his knee, a rating in excess of 10 percent 
under Diagnostic Code 5261 is clearly not warranted.    

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

As detailed above, the veteran has consistently complained of 
pain and weakness in his right knee.  More specifically, at a 
September 2000 VA examination, he reported having daily pain, 
increased fatigability, and a lack of endurance.  He said 
that his condition would flare up once a week (lasting from 
30 to 40 seconds) and  would be a 10 on a 10-point severity 
scale.  He described this as an extremity hot feeling, and 
did not know what precipitated it.  He alleviated it by 
getting off his feet, taking medication, and massaging knee.  
He said that when these flare ups occurred, he experienced 
further decreased range of motion.  Yet during this 
examination, and throughout nearly all of his clinical 
examinations, the veteran was apparently able to move his 
knee with no pain (albeit with some discomfort).  Thus, the 
Board finds the ratings currently assigned more than 
adequately compensate for any potential functional loss 
during flare-ups.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  There is no 
evidence that the veteran has been hospitalized for his right 
knee disability during the course of this appeal.  

Regarding employment, the Board notes that the veteran 
reported (in a March 1993 written statement) that prospective 
employers lose all interest in him when they discover that he 
has a weak right knee, and (at his September 2000 VA 
examination) that he had been unable to work since 1992.  
However, the schedular ratings are already based upon the 
average impairment of earning capacity, and are intended to 
be considered from the point of view of the veteran's working 
or seeking work.  Particularly in light of the extensive 
range of motion objectively displayed by the veteran during 
the course of many examinations, the evidence in this case 
simply does to reflect that the veteran's right knee 
condition presents such an exceptional or unusual disability 
picture that it could impact his ability to work to the 
extent that would warrant an extraschedular rating.   

In summary, the preponderance of the evidence does not 
reflect that a rating in excess of 30 percent for post-
operative residuals of a right knee injury, other than 
arthritis, or a rating in excess of 10 percent for arthritis 
of the right knee, are warranted.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The veteran's claim for increased ratings did not require a 
particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for these 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must provide the veteran notice of required information 
and evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The veteran was sent notice of 
a rating decision in January 1993, a statement of the case in 
March 1993,  supplemental statements of the case in April 
1993 and November 1993, a development letter in March 1994, 
supplemental statements of the case in August 1994, February 
1995, and December 1995, notice of a rating decision in 
December 1995, a Board remand in February 1997, a development 
letter in February 1997, a supplemental statement of the case 
in March 1998, a Board remand in March 1999, notice of a 
rating decision and a supplemental statement of the case in 
December 2000, a development letter in January 2002, and a 
supplemental statement of the case in April 2002.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether higher ratings 
could be granted, and the analysis of the facts as applied to 
those criteria, thereby adequately informing the veteran of 
the information and evidence necessary to substantiate his 
claims. 

The Board is also satisfied that, especially by its January 
2002 letter, VA has specifically set out "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant."  38 C.F.R. 
§ 3.159(b)(1) (2002).  

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained VA and private medical records, as well 
as an administrative decision and related medical records 
from the Social Security Administration.  The veteran has not 
indicated that there are any outstanding records pertinent to 
his claims.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent examinations for VA purposes 
in February 1993, January 1998, and September 2000.  His 
claims file was also specially reviewed by VA physicians in 
March 1999 and August 1999.  The reports of these 
examinations and reviews have been obtained and considered by 
the Board.

The veteran testified before local hearing officers in August 
1994 and October 1995.  On November 12, 1996 and December 3, 
2002, hearings were held in Washington, D.C., before veterans 
law judges rendering the final determination in this case and 
who were designated by the Chairman of the Board to conduct 
those hearings, pursuant to  38 U.S.C.A. § 7107(c) (West 
2002).  The transcripts of all hearings have been associated 
with the claims file and reviewed by the Board.

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case yet again 
to the RO (which considered the VCAA in its April 2002 
supplemental statement of the case), or to otherwise conduct 
any other development or notification actions.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  




ORDER

A rating in excess of 30 percent for post-operative residuals 
of a right knee injury, other than arthritis, is denied.

A rating in excess of 10 percent for arthritis of the right 
knee is denied.


REMAND

By a January 2002 rating decision, the RO granted service 
connection for a low back disability and assigned a 40 
percent rating effective from April 13, 1999.  The veteran 
was advised of this rating decision in a May 2002 letter, and 
he appeared to indicate disagreement with the initial 40 
rating (as well as with the effective date of the rating) in 
a June 2002 written statement, as well as in the transcript 
of his testimony at the December 2002 Board hearing.  Because 
a timely notice of disagreement was filed, the RO must 
provide the veteran with a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999) (When a notice of 
disagreement is filed, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a statement of 
the case).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

Provide the veteran and his 
representative (if any) with a statement 
of the case that conforms with 38 
U.S.C.A. § 7105(d)(1) (West 2002); in 
particular, one that discusses the laws 
and regulations pertaining to the January 
2002 rating decision assigning an initial 
40 percent rating for a low back 
disability, as well as to the 
determination that April 13, 1999 should 
be the effective date of that initial 
rating; also discuss how such laws and 
regulations affect the decisions on both 
issues, and summarize the reasons for 
such decisions.  Give the veteran and his 
representative (if any) an opportunity to 
respond to the statement of the case.  
If, and only if, the veteran perfects his 
appeal with a timely submission of a 
substantive appeal, the case should be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


			
              MARY GALLAGHER 		   CONSTANCE B. TOBIAS
	Veterans Law Judge 	Veterans Law Judge
        	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	                                            M. W. GREENSTREET
	                                                Veterans Law 
Judge
        	                                   Board of Veterans' 
Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

